1

2

3

4

5                                                                                JS-6

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10
      YOVANNA HERRERA, an individual;
                                                         Case No: 5:18-cv-00144-JFW-KK
11
                    Plaintiffs.                           ORDER OF DISMISSAL
12
     v.
13

14    STRUCTURED ASSET MORTGAGE
      INVESTMENTS II, INC., BEAR STEARNS
15    ARM TRUST, MORTGAGE PASS
      THROUGH CERTIFICATES, SERIES
16    2005-9, US BANK N.A., AS TRUSTEE; US
      BANK N.A.; PNC BANK N.A.; QUALITY
17    LOAN SERVICE CORPORATION; and
      DOES 1 through 20, inclusive,
18
                   Defendants,
19

20            Plaintiff YOVANNA HERRERA submitted a Request for Dismissal pursuant to

21    Federal Rule of Civil Procedure 41(a) asking the Court voluntarily dismiss this action with

22    prejudice.

23            As a result, the Court hereby dismisses this action with prejudice. The Clerk shall close

24    the file in this case.

25            IT IS SO ORDERED

26
      DATED: October 2, 2018
27

28                                                  _____________________________________
                                                    Hon. JOHN F. WALTER
                                                    UNITED STATES DISTRICT JUDGE
                                         ORDER OF DISMISSAL
